Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


In claim 6, on page 17 of the 8/16/2022 after-final amended claim set, in the definition of variable X, the semicolon  “;”  has been deleted after the term 
-CH2O and the word  -- where--  inserted. 

The above amendment is merely editorial in nature and does not affect the metes and bounds of the claim.  

Claim Objections Withdrawn
The objection to claim 6, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects the claim text as appropriate.  

112(a) Rejections Withdrawn
The rejections of claims 12 and 16 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, maintained in the previous Office, have been overcome by inventor’s amendment.  The amendment narrows the scope of the claims such that they are now enabled.  

112(b) Rejections Withdrawn
The rejections of 6-9 and 12 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 6, 9 and 12, the amendment clarifies the claims as appropriate.  With respect to the remaining claims, the rejection is moot.  

Allowable Subject Matter
Claims 1-4, 6-12, 14-16, 18 and 19 are allowed for reasons of record (11/24/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/          Primary Examiner, Art Unit 1612                                                                                                                                                                                              	8/21/2022